 
Exhibit 10.7




PACIFIC VENTURES GROUP, INC.


ANTI-DILUTION AGREEMENT


ANTI-DILUTION AGREEMENT (this "Agreement"), dated as of September 25, 2015, by
and among Pacific Ventures Group, Inc., a Delaware corporation (the "Company"),
Brett Bertolami ("Bertolami") and Danzig Ltd. ("Danzig").  Bertolami and Danzig
are sometimes referred to herein individually as a "Holder" and collectively as
the "Holders".


RECITALS


WHEREAS, pursuant to that certain Share Exchange Agreement dated August 14, 2015
("Share Exchange Agreement"), among the Company, Snöbar Holdings, Inc., a
Delaware corporation ("Snöbar Holdings"), and certain shareholders of Snöbar
Holdings ("Snöbar Shareholders"), the Company is to issue an aggregate of
2,105,000 shares of Common Stock of the Company (the "Issuance") to the Holders
on the initial closing of the Share Exchange Agreement; and


WHEREAS, as a condition to consummating the transactions under the Share
Exchange Agreement, the parties are entering into this Anti-Dilution Agreement
to provide dilution protections to the Holders.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereto agree as follows:


1. TERM. This agreement applies to any equity investment made in Company for a
period of two (2) years following the date hereof, which is the date of initial
closing of the Share Exchange Agreement. The period during which this Agreement
is in effect is referred to as the "Term".


2. ANTI-DILUTION RIGHTS. To the extent that during the Term the Company issues
any additional Common Stock (the "Additional Shares"), and the purchase price
per share of Common Stock is less than $0.50 ("floor price") (as determined
without regard to the operation of this Agreement and the issuance of Adjusting
Shares (as defined below)), adjusted by any split or reverse split in the number
of shares of Common Stock of the Company ("as Adjusted") which occurs after the
Closing Date ("Dilutive Transaction"), contemporaneously with the Dilutive
Transaction, the Company will issue the Holders additional shares of Common
Stock in the Company in an amount which provides them with the Ownership
Percentage Interest which they would have held in the Company represented by the
shares of Common Stock issued to them by the Company pursuant to the Other
Issuance had the Additional Shares been sold at $0.50 per share of Common Stock,
as Adjusted ("Adjusting Shares").


For example: Assume that a month after the Closing Date a new investor is
willing to invest $500,000.00 at $0.20 per share (which is below the floor price
of $0.50). Assuming there are




1

--------------------------------------------------------------------------------



25,323,031 shares of Common Stock outstanding, if this agreement were not in
effect, the new investor would receive 2,500,000 units at $0.20 per unit and the
aggregate units outstanding would be 27,823,031. Because the per unit price for
the new investment is less than $0.50, the proposed investment would be a
Dilutive Transaction. Had the Dilutive Transaction been at $0.50 per share,
1,000,000 shares would have been issued to the new investor ($500,000 divided by
$0.50) and 26,323,031 aggregate shares would have been outstanding (25,323,031
plus 1,000,000). Assuming the Holders owned 2,105,000 shares of Common Stock, if
the new shares were sold to the investor at $0.50 per share, the Holders would
hold 7.996799% of the outstanding shares of Common Stock (2,105,000 is 7.996799%
of 26,323,031). The Holders would hold only 7.565675% of the shares of Common
Stock outstanding if the Dilutive Transaction were to occur without adjustment
(2,105,000 is 7.565675% of 27,823,031).  Consequently, under the terms of this
agreement the Holders must receive enough Adjustment Shares to own 7.996799% of
the aggregate outstanding shares of Common Stock after the Dilutive Transaction
(the formula being 7.996799% equaling 2,105,000 plus Adjusted Shares divided by
27,823,031 plus Adjusted Shares). Based on solving the foregoing formula, the
Holders must be issued 130,377 Adjustment Shares (7.996799% equals 2,105,000
plus 130,377 divided by 27,823,031 plus 130,377). The anti-dilution formula and
this example are set forth in greater detail as follows:


ANTI-DILUTION FORMULA:
 
F$ = floor price ($0.50)


D$ = dilutive price


DI = dilutive investment


HS = number of shares held by Holders


SPD = total issued and outstanding shares of Pacific Ventures common stock prior
to dilutive investment


SAD = total issued and outstanding shares of Pacific Ventures common stock after
dilutive investment (SPD + DI/D$)


SND = total issued and outstanding shares of Pacific Ventures common stock after
dilutive investment but adjust up to floor price (SPD + DI/F$)


NDOI = non-diluted ownership interest at diluted price (HS/SND)


DOI = diluted ownership interest at floor price (HS/SAD)


X = new shares to be awarded to Holders to counteract dilution
 HS
      =
     
  HS    +   X
SND
SAD   +   X




2

--------------------------------------------------------------------------------



EXAMPLE:


F$ = $0.50 per share


D$ = $0.20 per share


DI = $500,000


HS = 2,105,000 shares


SPD = 25,323,031 shares


SAD = SPD + DI/F$ = 25,323,031 + $500,000/$0.20 = 25,323,031 + 2,500,000 =
27,823,031


SND = SPD + DI/F$ = 25,323,031 + $500,000/$0.50 = 25,323,031 + 1,000,000 =
26,323,031


NDOI = HS/SND = 2,105,000/26,323,031 = 0.07996799


DOI = HS/SAD = 2,105,000/27,823,031 = 0.07565675


X = new shares to be awarded to Holders to counteract dilution
  2,105,000 shares
      =        2,105,000 shares + X
26,323,031 shares
  27,823,031 shares + X


0.07996799 = 2,105,000 shares + X
27,823,031 shares + X


0.07996799 (27,823,031 shares + X) = 2,105,000 shares + X


2,224,951 shares + 0.07996799X = 2,105,000 shares + 1X


2,224,951 shares - 2,105,000 shares = 1X - 0.07996799X


119,951 shares = 0.92003201X


X = 119,951 shares
 0.92003201


X = 130,377 shares to be awarded to Holders to counteract dilution


VERIFICATION OF ANSWER TO EXAMPLE:


0.07996799 = 2,105,000 shares + 130,377 shares
27,823,031 shares + 130,377 shares
 
 
0.07996799 = 2,235,377 shares
27,953,408 shares
3

--------------------------------------------------------------------------------



0.07996799 = 0.07996799 (Ownership Interest Adjusted to Investment if at Floor
Price)


3. MISCELLANEOUS. All notices under this Agreement shall be in writing, and
shall be deemed given when personally delivered, three days after being sent by
prepaid certified or registered U.S. mail, or one day after being sent by
overnight express courier to the address of the party to be noticed, as set
forth in any writing or document provided by the party to be noticed to the
other. This Agreement constitutes the entire agreement between the parties
regarding the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or between the parties, written or oral, to
the extent they related in any way to the subject matter hereof. No changes,
modifications, or waivers to this Agreement will be effective unless in writing
and signed by the parties. In the event that any provision hereof is determined
to be illegal or unenforceable, that provision will be limited or eliminated to
the minimum extent necessary so that these terms and conditions shall otherwise
remain in full force and effect and enforceable. These terms and conditions
shall be governed by and construed in accordance with the laws of the State of
California, without regard to the conflicts of laws provisions of such state.
Each Holder may assign his or its rights and delegate his or its duties under
this Agreement without the consent of the Company or the other Holder. The
Company may not assign its rights or delegate its duties under this Agreement
without the express prior written consent of the Holders.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which, together, shall constitute one and the same instrument. The
execution and delivery of a facsimile or other electronic transmission of this
agreement shall constitute delivery of an executed original and shall be binding
upon the person whose signature appears on the transmitted copy.


[signature page follows]






4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned parties have executed this Anti-Dilution
Agreement as of the date first above written.





 
Pacific Ventures Group, Inc.,
a Delaware corporation
 
By: /s/ Shannon Masjedi
Name:  Shannon Masjedi
Title: President
 
/s/Brett Bertolami
Brett Bertolami, as an individual
 
Danzig Ltd.
 
By: /s/Elliott Foxcroft
Name: Elliott Foxcroft







5

--------------------------------------------------------------------------------